Mollison, Judge:
Counsel have stipulated and agreed in this
case as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the respective parties hereto that the merchandise involved in this appeal for reappraisement, consists of birch plywood exported from Finland on June 20, 1957 and that the merchandise is properly valued on the basis of foreign value as defined in Section 402(c) of the Tariff Act of 1930 as amended.
*446IT IS FURTHER STIPULATED AND AGREED that the value or the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for home consumption including cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was, the appraised value, less 12% packed.
On the agreed facts, I find that foreign value, as defined in section 402(c) of the Tariff Act of 1930, as amended, is the proper basis of value for the merchandise involved herein, and that such value is the appraised value, less 12 per centum, packed.
Judgment will issue accordingly.